Case 1:18-cv-10225-MLW Document 384 Filed 10/04/19 Page 1 of 1

UNITED STATES DISTRICT COURT

DISTRICT OF MASSACHUSETTS

LILIAN PAHOLA CALDERON JIMENEZ )
AND LUIS GORDILLO, ET AL., )
individually and on behalf of all )
others similarly situated, )
)
Petitioner-Plaintiffs, )

)

Vv. ) C.A. No. 18-10225-MLW

)

KEVIN K. MCALEENAN, ET AL., )
)

Respondent-Defendants. )

)

ORDER

 

WOLF, D.d. October 4, 2019

It is hereby ORDERED that Defendant-Respondents shall, by
October 7, 2019, respond to the Petitioners' Motion for Interim
Release (Docket No. 382) (the "Motion"). A hearing on the Motion,
but not the other matters to be addressed at the hearing scheduled
for November 4 and 5, 2019, shall be held on October 10, 2019, at

1:30 p.m.

<P.AZ
UNITED STATES DISTRICT JUQGE
